Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 33-41 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “the trench is spaced apart from the first chip and comprises a first strip-shaped portion, a second strip-shaped portion, and a third strip-shaped portion spaced apart from each other and extending and sequentially arranged along a first line”; “an extending portion formed in the first strip-shaped portion, the second strip-shaped portion, and the third strip-shaped portion of the trench and directly below the third portion; and “in a top view: the first strip-shaped portion has a first edge and a second edge extending in a second direction different form the first direction; a first extension of the first edge is spaced apart from a third sidewall of the first chip; a second extension of the second edge passes through the first sidewall and the second sidewall of the first chip” in Claim 1 are not supported by FIG. 1A to FIG. 1L-1, as originally filed. In the response filed on 6/29/2022, the Applicant states that “Support of this amendments can be found at least in FIG. 1E-3, 1J, 1K, 1K-1, 1L, 1L-1 and the related portions of the specification, which belong to the embodiments in FIG. 1A to FIG. 1L-1”. The Examiner is not able to identify a first strip-shaped portion, a second strip-shaped portion, and a third strip-shaped portion, the first strip-shaped portion, the second strip-shaped portion, and the third strip-shaped portion of the trench spaced apart from each other and extending and sequentially arranged along a first line. Claims 2-3, 5-7 and 33-36 depend from Claim 1. The limitations “forming a tape layer in contact with a top surface of the first chip and a top surface of the second chip after forming the trench in the molding layer; forming conductive bumps over a second side of the redistribution structure; removing the tape layer after forming the conductive bumps” in Claim 10 are not supported by FIG. 1A to FIG. 1L-1, as originally filed. In the response filed on 6/29/2022, the Applicant states that “Support of this amendments can be found at least in FIG. 1E-3, 1J, 1K, 1K-1, 1L, 1L-1 and the related portions of the specification, which belong to the embodiments in FIG. 1A to FIG. 1L-1”. The Examiner is not able to identify a first strip-shaped portion, a second strip-shaped portion, and a third strip-shaped portion, the first strip-shaped portion, the second strip-shaped portion, and the third strip-shaped portion of the trench spaced apart from each other and extending and sequentially arranged along a first line. Claims 3 and 33-41 depend from Claim 1.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 11, 42-44 and 46 rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Patent Pub. No. 2005/0047094) of record, in view of Yeh (U.S. Patent Pub. No. 2017/0221788) of record, in view of Miyaiyi (U.S. Patent Pub. No. 2017/0345736) of record, in view of Machida (EP 1780790), in view of NA (U.S. Patent Pub. No. 2013/0292848) of record, in view of Chao (U.S. Patent Pub. No. 2003/0106212) of record
Regarding Claim 10
	FIG. 3 of Hsu discloses a method for forming a chip package structure, comprising: disposing a first chip (12) and a second chip (15) over a first side of a redistribution structure (11), wherein the redistribution structure comprises an insulating layer and a wiring layer, the wiring layer is in the insulating layer and electrically connected to the first chip and the second chip; forming a molding layer (17) over the redistribution structure, forming a heat dissipation layer (14), wherein the heat dissipation layer comprises: a first portion overlapping the first chip; a second portion laterally extending from the first portion; and an extending portion formed in the trench and being strip-shaped, wherein the extending portion extends to an edge of the chip package structure; wherein a bottom surface of the second portion is substantially flat, and an edge sidewall of the second portion is directly connected to the bottom surface of the second portion and is substantially aligned with an edge sidewall of the molding layer, wherein the molding layer surrounds and physically contacts the first chip and the second chip; and forming a first trench in the molding layer and between the first chip and the second chip, wherein the first trench is spaced apart from the first chip and the second chip, wherein a first extending portion of 7the heat dissipation layer is formed in the first trench, a bottom surface of the first chip is in contact with a conductive bump (151).
	Hsu fails to disclose “forming a tape layer in contact with a top surface of the first chip after the step of forming the molding layer; and removing the tape layer”; “forming a underfill layer between the first chip and the redistribution layer”, the molding layer covers the underfill layer; “forming a tape layer in contact with a top surface of the first chip and a top surface of the second chip after forming the trench in the molding layer”; “forming conductive bumps over a second side of the redistribution structure; removing the tape layer after forming the conductive bumps; cutting the redistribution structure and the molding layer through a first cutting line after removing the tape layer, wherein in a top view, the first cutting line passes through the trench, so that the trench is separated into two portions; and 4after cutting the redistribution structure and the molding layer; “after forming the trench in the molding layer”; “the heat dissipation layer is formed on the existing molding layer”, and “the length of the first extending portion is less than the thickness of the first chip”.
FIG. 1 of Yeh discloses a similar method for forming a chip package structure, comprising forming a molding layer (103); forming a first trench (124) in the molding layer; after forming the molding layer, forming a heat dissipation layer (118), such that the heat dissipation layer is formed on the existing molding layer, wherein a first extending portion of 7the heat dissipation layer is formed in the first trench, and the length of the first extending portion is less than the thickness of the first chip.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Hsu, as taught by Yeh. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of improving integration density (Para. 3 of Yeh).
	Hsu as modified by Yeh fails to disclose “forming a underfill layer between the first chip and the redistribution layer”, the molding layer covers the underfill layer; “forming a tape layer in contact with a top surface of the first chip and a top surface of the second chip after forming the trench in the molding layer”; “forming conductive bumps over a second side of the redistribution structure; removing the tape layer after forming the conductive bumps; cutting the redistribution structure and the molding layer through a first cutting line after removing the tape layer, wherein in a top view, the first cutting line passes through the trench, so that the trench is separated into two portions; and 4after cutting the redistribution structure and the molding layer; a bottom surface of the first underfill layer and a top surface of the redistribution structure are coplanar.
FIG. 6 of Miyaiyi discloses a similar method for forming a chip package structure, comprising forming a tape layer (107) after forming the trench in the molding layer; forming conductive bumps (57) over a second side of the redistribution structure (53); removing the tape layer after forming the conductive bumps.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Hsu, as taught by Miyaiyi. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of improving heat radiation efficiency (Para. 88 of Miyaiyi).
	Hsu as modified by Yeh and Miyaiyi fails to disclose “forming a underfill layer between the first chip and the redistribution layer”, the molding layer covers the underfill layer; “forming a tape layer in contact with a top surface of the first chip and a top surface of the second chip after forming the trench in the molding layer”; cutting the redistribution structure and the molding layer through a first cutting line after removing the tape layer, wherein in a top view, the first cutting line passes through the trench, so that the trench is separated into two portions; and 4after cutting the redistribution structure and the molding layer; a bottom surface of the first underfill layer and a top surface of the redistribution structure are coplanar.
Machida discloses a similar method for forming a chip package structure, comprising forming a tape layer (129, FIG. 23) after forming the trench (59) in the molding layer (13, FIG. 20).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Hsu, as taught by Machida. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of enhancing the yield (Para. 15 of Machida).
	Hsu as modified by Yeh, Miyaiyi and Machida fails to disclose “forming a underfill layer between the first chip and the redistribution layer”, the molding layer covers the underfill layer; “forming a tape layer in contact with a top surface of the first chip and a top surface of the second chip after forming the trench in the molding layer”; cutting the redistribution structure and the molding layer through a first cutting line after removing the tape layer, wherein in a top view, the first cutting line passes through the trench, so that the trench is separated into two portions; and 4after cutting the redistribution structure and the molding layer; a bottom surface of the first underfill layer and a top surface of the redistribution structure are coplanar.
FIG. 1 of NA discloses a similar method for forming a chip package structure, comprising forming a underfill layer (115) between the first chip and the redistribution layer (101), the molding layer (117) covers the underfill layer; forming a tape layer (6) in contact with a top surface of the first chip and a top surface of the second chip after forming the molding layer; a bottom surface of the first underfill layer and a top surface of the redistribution structure (101) are coplanar.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Hsu, as taught by NA. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of preventing physical or electrical damage (Para. 44 of NA).
	Hsu as modified by Yeh, Miyaiyi, Machida and NA fails to disclose “cutting the redistribution structure and the molding layer through a first cutting line after removing the tape layer, wherein in a top view, the first cutting line passes through the trench, so that the trench is separated into two portions”.
FIG. 5 of Chao discloses a similar method for forming a chip package structure, comprising cutting the redistribution structure (100) and the molding layer (230) through a first cutting line (140), wherein in a top view, the first cutting line passes through the trench, so that the trench is separated into two portions (FIG. 4)
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Hsu, as taught by Chao. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of enhancing throughput during packaging process (Para. 11 of Chao).

Regarding Claim 11
	FIG. 5 of Chao discloses cutting through the molding layer (230) and the redistribution structure (100) along predetermined cutting lines (141) surrounding the first chip, the second chip, and the first trench.

Regarding Claim 42
	FIG. 5 of Chao discloses cutting the redistribution structure (100) and the molding layer (230) through a second cutting line, wherein in a top view, the second cutting line is spaced apart from first chip and the trench, and the first cutting line and the second cutting line are at opposite sides of the first chip (FIG. 4).

Regarding Claim 43
	FIG. 3 of Hsu discloses the extending portion and the second portion of the heat dissipation layer are positioned at opposite sides of the first portion of the heat dissipation layer.

Regarding Claim 44
	FIG. 3 of Hsu discloses a first distance between the extending portion and the first chip is different from a second distance between the extending portion and the second chip.

Regarding Claim 46
	FIG. 3 of Hsu discloses the cutting line passes through the second recess.

Claims 21, 22 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Yeh, in view of Ogawa (U.S. Patent Pub. No. 2004/0056344) of record, in view of Higgins, in view of Miyaiyi.	
Regarding Claim 21
	FIG. 1 of Yeh discloses a method for forming a chip package structure, comprising: providing a first chip (104) over a redistribution structure (102); providing a molding layer (112) over the redistribution structure and surrounding the first chip; forming a first recess (124) on the molding layer, wherein a distance between a bottom surface of the first recess and a top surface of the first chip is less than a distance between a top surface of the redistribution structure and the top surface of the first chip in a normal direction that is perpendicular to the top surface of the first chip; providing a heat dissipation layer (118) over the first chip and the molding layer and in the first recess, wherein a bottom surface of the first chip is lower than a bottom surface of the first 8recess, an extending portion of the heat dissipation layer is formed in the first recess, the extending portion forms from a first surface of the heat dissipation layer, and the first surface is in direct contact with the first chip; and forming a cap layer (120) over the heat dissipation layer, wherein a portion of the heat dissipation layer is in the first recess, the cap layer is spaced apart from the first recess, and the heat dissipation layer is in direct contact with a top surface of the first chip.
	Yeh fails to disclose providing a second chip and a third chip over a redistribution structure; “forming an underfill layer between the first chip and the redistribution layer”; a bottom surface of the underfill layer and the top surface of the redistribution structure are coplanar; “performing a planarization process on the molding layer to expose a top surface of the first chip”; “after performing the planarization process, forming a first recess in the first region of the molding layer and between the first chip and the second chip; cutting the redistribution structure and the second region of the molding layer through a cutting line between the second chip and the third chip to form an edge sidewall, wherein the cutting line is spaced apart from the first recess; after cutting the redistribution structure and the second region of the molding layer through the cutting line, forming a heat dissipation layer having a lateral portion over the first chip, the second chip, and the molding layer and an extending portion in the first recess, wherein a bottom surface of the first chip is lower than a bottom surface of the extending portion, a bottom surface of the lateral portion is in direct contact with the top surface of the first chip and the top surface of the second chip.
FIG. 10 of Higgins discloses a similar method for forming a chip package structure, comprising providing a first chip, a second chip and a third chip (215) over a redistribution structure forming an underfill layer (216) between the first chip and the redistribution layer (218); wherein a distance between a bottom surface of the first recess (recess in 219) and a top surface of the first chip is less than a distance between a bottom surface of the underfill layer and the top surface of the first chip in a normal direction that is perpendicular to the top surface of the first chip, forming a first recess in the first region of the molding layer (212) and between the first chip and the second chip; cutting the redistribution structure and the second region of the molding layer through a cutting line between the second chip and the third chip to form an edge sidewall, wherein the cutting line is spaced apart from the first recess; forming a heat dissipation layer (209) having a lateral portion over the first chip, the second chip, and the molding layer and an extending portion in the first recess, wherein a bottom surface of the first chip is lower than a bottom surface of the extending portion, a bottom surface of the lateral portion is in direct contact with the top surface of the first chip and the top surface of the second chip.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Yeh, as taught by Higgins. The ordinary artisan would have been motivated to modify Yeh in the above manner for the purpose of improving IC chip package (Para. 5 of Higgins).
	Yeh as modified by Higgins fails to disclose “performing a planarization process on the molding layer to expose a top surface of the first chip” forming a heat dissipation layer “after cutting the redistribution structure and the second region of the molding layer through the cutting line”.
Ogawa discloses a similar method for forming a chip package structure, comprising providing a first chip (6A) and a second chip (6B) over a redistribution structure (2); forming a molding layer (7, FIG. 17) over the redistribution structure, wherein the molding layer surrounds the first chip and the second chip; performing a planarization process (FIG. 18) on the molding layer to expose a top surface of the first chip.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Yeh, as taught by Ogawa, such that the heat dissipation layer is in direct contact with a top surface of the first chip and a top surface of the second chip, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04. The ordinary artisan would have been motivated to modify Yeh in the above manner for the purpose of achieving a high density mounting (Para. 7 of Ogawa).
	Yeh as modified by Higgins and Ogawa fails to disclose forming a heat dissipation layer “after cutting the redistribution structure and the second region of the molding layer through the cutting line”.
Miyaiyi discloses a similar method for forming a chip package structure, comprising forming a heat dissipation layer (60, FIG. 7) after cutting the redistribution structure and the second region of the molding layer through the cutting line (FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Yeh, as taught by Miyaiyi, Miyaiyi. The ordinary artisan would have been motivated to modify Yeh in the above manner for the purpose of improving heat radiation efficiency (Para. 88 of Miyaiyi).

Regarding Claim 22
	Yeh discloses a first thermal conductivity coefficient of the heat dissipation layer [0034] is greater than a second thermal conductivity coefficient of the molding layer.

Regarding Claim 24
	FIG. 10 of Higgins discloses forming a second recess in the first region of the molding layer and aligned with the first recess in a first direction.

Claim 45 rejected under 35 U.S.C. 103 as being unpatentable over Yeh, Ogawa, Higgins and Miyaiyi, in view of Zhang (CN 104810356, Machine-translated English version provided).	
Regarding Claim 45
	Yeh as modified by Ogawa, Higgins and Miyaiyi discloses Claim 21.
	Yeh as modified by Ogawa, Higgins and Miyaiyi fails to disclose “the heat dissipation layer is made of graphene”.
Zhang discloses a similar method for forming a chip package structure, wherein the heat dissipation layer is made of graphene (Example 7).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Yeh, as taught by Zhang. The ordinary artisan would have been motivated to modify Yeh in the above manner for the purpose of improving heat dissipation.
	
Response to Arguments
Applicant’s arguments with respect to Claims 1, 10 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-273-8300.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892